                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.1 Filed 08/17/21 Page 1 of 18




                                                                                          UNITED STATES DISTRICT COURT
                                                                                          EASTERN DISTRICT OF MICHIGAN
                                                                                               SOUTHERN DIVISION

                                                                        SELVIA M. HINES,

                                                                                          Plaintiff,
                                                                                                                        Case No.
                                                                        vs.                                             Hon.

                                                                        OAKLAND COMMUNITY COLLEGE,
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                                          Defendant.


                                                                         GASIOREK MORGAN
                                                                         Donald J. Gasiorek (P24987)
                                                                         Attorneys for Plaintiff
                                                                         30500 Northwestern Hwy Suite 425
                                                                         Farmington Hills, MI 48334
                                                                         (248) 865-0001 / (248) 865-0002 (Fax)
                                                                         dgasiorek@gmgmklaw.com


                                                                                   PLAINTIFF’S COMPLAINT AND JURY DEMAND

                                                                              Plaintiff, SELVIA M. HINES, by her attorneys, GASIOREK MORGAN,

                                                                        states the following for her Complaint against Defendant:

                                                                              1.    This Complaint asserts claims of employment discrimination in

                                                                        violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 USC

                                                                        §2000(e) et. seq., the Age Discrimination in Employment Act of 1967

                                                                        (“ADEA”), 29 USC §621, et seq., and Michigan’s Elliott-Larsen Civil Rights

                                                                        Act (“ELCRA”), MCL §37.2101, et seq.

                                                                                                             1
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.2 Filed 08/17/21 Page 2 of 18




                                                                                                        PARTIES

                                                                              2.    Plaintiff, SELVIA HINES, is an individual residing in Detroit,

                                                                        Wayne County, Michigan.

                                                                              3.    Defendant, OAKLAND COMMUNITY COLLEGE, is a public

                                                                        community college system based in Oakland County, Michigan, with five

                                                                        campuses located throughout Oakland County, Michigan, and with its
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        principal office or headquarters located in Bloomfield Hills, Oakland

                                                                        County, Michigan.

                                                                                              JURISDICTION AND VENUE

                                                                              4.    This Court has jurisdiction over Defendant because Defendant

                                                                        conducts business on a regular and systematic basis in the Eastern

                                                                        District of Michigan and is headquartered in the Eastern District of

                                                                        Michigan.

                                                                              5.    This Court has jurisdiction over Plaintiff’s ADEA and Title VII

                                                                        claims under and pursuant to 28 USC §§1331 and 1343.

                                                                              6.    This Court has jurisdiction over Plaintiff’s state law claims

                                                                        under and pursuant to 28 USC §1367.

                                                                              7.    On October 6, 2020, Plaintiff signed and submitted a Charge

                                                                        of Discrimination to the Equal Employment Opportunity Commission

                                                                        (“EEOC”).


                                                                                                             2
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.3 Filed 08/17/21 Page 3 of 18




                                                                              8.    The EEOC issued a Notice of Right To Sue on May 20, 2021.

                                                                        See Exhibit A.

                                                                              9.    Plaintiff has timely filed this Complaint within 90 days of

                                                                        receiving the EEOC’s Notice of Right to Sue.

                                                                              10.   Venue is proper in this judicial district pursuant to 28 USC

                                                                        §1391 because the events giving rise to the claims occurred in this judicial
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        district.

                                                                                                GENERAL ALLEGATIONS

                                                                              11.   Plaintiff is an African American female born in 1961.

                                                                              12.   On May 20, 1997, Plaintiff commenced employment with

                                                                        Defendant as an administrative assistant.

                                                                              13.   While employed with Defendant, Plaintiff obtained a Master’s

                                                                        Degree in business administration and also received certificates in

                                                                        management and human resources training.

                                                                              14.   Plaintiff, at all times, performed her assigned duties and

                                                                        responsibilities in a manner that demonstrated that she was qualified for

                                                                        her position, qualified to retain her position as an administrative assistant,

                                                                        and/or qualified for a more responsible position with Defendant.




                                                                                                              3
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.4 Filed 08/17/21 Page 4 of 18




                                                                              15.   In 2016, Defendant assigned Plaintiff to its Department of

                                                                        Academic Affairs to work as the administrative assistant for the Vice-

                                                                        Chancellor for Academic Affairs.

                                                                              16.   In addition to her administrative assistant duties, Plaintiff

                                                                        prepared and edited academic-related reports, contracts, and materials;

                                                                        she created, upgraded, and maintained electronic files; she also planned,
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        coordinated, and implemented events and retreats for Defendant, kept the

                                                                        department’s budget in balance, and assisted other departments when

                                                                        needed.

                                                                              17.   In a “Management Staff Appraisal Form” dated November 14,

                                                                        2019, Defendant rated Plaintiff’s performance a “(1)” or Outstanding in

                                                                        job/organizational knowledge, planning and organization, professional

                                                                        development, communication, quality of work, and dependability.

                                                                              18.   The Defendant’s Management Staff Appraisal Form dated

                                                                        November 14, 2019 further rated Plaintiff a “(2)” or Very Good in problem

                                                                        analysis and decision-making, human relations, initiative and creativity.

                                                                              19.   Nowhere in the Management Staff Appraisal Form dated

                                                                        November 14, 2019, did Defendant rate Plaintiff’s performance as a “(4)”

                                                                        or Needs Improvement.




                                                                                                             4
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.5 Filed 08/17/21 Page 5 of 18




                                                                              20.   Nowhere in the Management Staff Appraisal Form dated

                                                                        November 14, 2019, did Defendant rate Plaintiff’s performance as a “(5)”

                                                                        or Unsatisfactory.

                                                                              21.   On November 14, 2019, the Defendant’s Vice-Chancellor for

                                                                        Academic Affairs (“Vice-Chancellor”) praised Plaintiff’s technical skills and

                                                                        knowledge and described her as exceptionally competent, intelligent, goal
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        oriented, dedicated, a very effective team player, incredible writer,

                                                                        wonderful at editing materials, a direct communicator and good listener,

                                                                        trustworthy with confidential information, and always willing to take on new

                                                                        responsibilities.

                                                                              22.   On November 14, 2019, the Vice-Chancellor wrote that the

                                                                        Vice-Chancellor “never had any concerns” with Plaintiff’s work -- “It is

                                                                        always of the highest quality”.

                                                                              23.   In or about December 2019, the Vice-Chancellor voluntarily left

                                                                        Defendant’s employ.

                                                                              24.   On or about April 30, 2020, Defendant hired Dr. Jennifer Berne

                                                                        (“Berne”) as Provost, and Berne assumed the former duties and

                                                                        responsibilities of the Vice-Chancellor for Academic Affairs.




                                                                                                             5
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.6 Filed 08/17/21 Page 6 of 18




                                                                              25.   Dr. Berne subjected Plaintiff to performance standards which

                                                                        were unreasonable compared to those established for Caucasian and/or

                                                                        younger and/or male administrative assistants.

                                                                              26.   In late May 2020, within a month after becoming Provost of the

                                                                        Academic Affairs department, Dr. Berne recommended that Defendant

                                                                        “lay off” Plaintiff and replace her with someone else.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                              27.   On or about June 1, 2020, the Defendant’s Vice Chancellor for

                                                                        Human Resources verbally informed Plaintiff that the Defendant decided

                                                                        to eliminate Plaintiff’s position and, as a result, Plaintiff’s employment

                                                                        would be terminated.

                                                                              28.   In June 2020, Defendant had at least one open/vacant position

                                                                        that required the same or similar experience, knowledge, skills,

                                                                        qualifications, and/or duties as those performed by Plaintiff.

                                                                              29.   During her termination conversation with the Vice Chancellor

                                                                        for Human Resources, Plaintiff specifically inquired about other

                                                                        open/vacant and/or available positions, including positions that would

                                                                        open up or become available in the future.

                                                                              30.   In response, the Vice Chancellor for Human Resources

                                                                        informed Plaintiff that Defendant was not hiring or filling positions.




                                                                                                              6
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.7 Filed 08/17/21 Page 7 of 18




                                                                                 31.   On June 3, 2020, Defendant informed Plaintiff in writing of its

                                                                        decision to eliminate her position and that her employment with Defendant

                                                                        was terminated effective June 5, 2020.

                                                                                 32.   Defendant mentioned nothing about any deficiency or

                                                                        inefficiency in Plaintiff’s work performance when it notified her of her

                                                                        employment termination.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                                 33.   Defendant’s reason for terminating Plaintiff’s employment was

                                                                        false.

                                                                                 34.   Upon information and belief, a younger Caucasian male

                                                                        employee assumed Plaintiff’s duties immediately following her termination.

                                                                                 35.   The following month (July 2020), Defendant advertised or

                                                                        sought applicants for the position of Academic Operations Specialist in its

                                                                        Academic Affairs department.

                                                                                 36.   The job description for the Academic Operations Specialist

                                                                        required the same or similar duties, knowledge, and skills as those

                                                                        previously performed by Plaintiff.

                                                                                 37.   In addition, the minimum qualifications required for the

                                                                        Academic Operations Specialist were to have a Bachelor’s degree and

                                                                        experience in data analysis and presentation, office management, and/or

                                                                        clerical support at the executive level as well as good oral and written


                                                                                                                7
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.8 Filed 08/17/21 Page 8 of 18




                                                                        communication skills, integrity in the management of personnel issues,

                                                                        proficiency and/or the ability to quickly learn college data systems, ability

                                                                        to organize and prioritize, and simple budgeting knowledge and

                                                                        experience.

                                                                              38.    Plaintiff had a Master’s Degree in business administration, had

                                                                        reported to and directly assisted the Vice-Chancellor for Academic Affairs
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        for years; and, based upon the Defendant’s performance appraisal and

                                                                        Vice-Chancellor’s written statements dated just eight months earlier on

                                                                        November 14, 2019, Plaintiff had the requisite qualifications to be hired as

                                                                        an Academic Operations Specialist.

                                                                              39.    As a result, on or about July 14, 2020, Plaintiff applied for the

                                                                        Academic Operations Specialist position.

                                                                              40.    Defendant did not interview Plaintiff for the position.

                                                                              41.    Instead, on or about August 24, 2020, Defendant sent Plaintiff

                                                                        an email message informing Plaintiff that she lacked the minimum

                                                                        qualifications for the position.

                                                                              42.    Defendant’s reason for refusing to interview and/or hire

                                                                        Plaintiff as an Academic Operations Specialist was false and without

                                                                        justification.




                                                                                                               8
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.9 Filed 08/17/21 Page 9 of 18




                                                                              43.    Upon information and belief, Defendant subsequently hired a

                                                                        Caucasian and/or younger individual as Academic Operations Specialist.

                                                                              44.    Upon information and belief, Defendant’s proffered reasons for

                                                                        terminating Plaintiff’s employment and refusing to transfer, place, or hire

                                                                        her into positions for which she was qualified were a pretext for

                                                                        discrimination.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                              45.    Plaintiff’s race and/or age and/or gender were factors in

                                                                        Defendant’s decision to terminate her employment.

                                                                              46.    Plaintiff’s race and/or age and/or gender were factors in

                                                                        Defendant’s decisions to not transfer, place, or hire Plaintiff into positions

                                                                        for which she was qualified.

                                                                                                     COUNT I
                                                                                    RACE DISCRIMINATON IN VIOLATION OF TITLE VII

                                                                              47.    Plaintiff repeats and incorporates by reference each and every

                                                                        paragraph of this Complaint as though fully set forth herein.

                                                                              48.    At all times relevant to this action, Plaintiff was an employee

                                                                        and Defendant was an employer within the terms of Title VII of the Civil

                                                                        Rights Act of 1964, as amended, 42 USC § 2000(e), et. seq.

                                                                              49.    Pursuant to Title VII, Defendant, as an employer, had a duty to

                                                                        Plaintiff not to terminate or otherwise discriminate against Plaintiff with

                                                                        respect to her employment, compensation, terms, conditions, or privileges
                                                                                                              9
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.10 Filed 08/17/21 Page 10 of 18




                                                                         of employment because of Plaintiff's race; or to limit, segregate, or classify

                                                                         Plaintiff for employment in any way which deprived or tended to deprive

                                                                         Plaintiff of employment opportunities or otherwise adversely affect the

                                                                         employment status of Plaintiff because of her race.

                                                                               50.    Defendant violated this duty to Plaintiff by, among other things,

                                                                         treating Plaintiff less favorably than similarly situated Caucasian
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         employees, terminating Plaintiff’s employment, refusing to hire, transfer,

                                                                         or place Plaintiff into positions for which she was qualified, and/or

                                                                         otherwise discriminating against Plaintiff with respect to the terms,

                                                                         conditions, opportunities, compensation, and/or privileges of her

                                                                         employment because of her race.

                                                                               51.    Defendant’s discriminatory treatment and its termination of

                                                                         Plaintiff because of her race was willful and deliberate.

                                                                               52.    As a direct and proximate result of Defendant’s intentional

                                                                         violation of Plaintiff’s civil rights, as set forth in Title VII, Plaintiff suffered

                                                                         damages, including but not limited to, loss of past and future income and

                                                                         employment benefits, outrage, humiliation, embarrassment, mental

                                                                         anxiety, emotional distress, and loss of professional reputation.

                                                                               WHEREFORE, Plaintiff respectfully requests this Court to enter its

                                                                         Judgment against Defendant for money damages in whatever amount is


                                                                                                                 10
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.11 Filed 08/17/21 Page 11 of 18




                                                                         shown to be established by the proofs of this case, plus exemplary

                                                                         damages, punitive damages, together with appropriate equitable and

                                                                         injunctive relief, and the imposition of attorney fees and costs.

                                                                                                  COUNT II
                                                                                RACE DISCRIMINATION IN VIOLATION OF THE ELCRA

                                                                              53.      Plaintiff repeats and incorporates by reference each and every

                                                                         paragraph of this Complaint as though fully set forth herein.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                              54.      At all times relevant herein, under the ELCRA, Plaintiff had a

                                                                         right to employment free from discrimination based on her race.

                                                                              55.      Defendant violated Plaintiff's rights under the ELCRA by,

                                                                         among other things, treating Plaintiff less favorably than similarly situated

                                                                         Caucasian employees, terminating Plaintiff’s employment, refusing to hire,

                                                                         transfer, or place Plaintiff into positions for which she was qualified, and/or

                                                                         otherwise discriminating against Plaintiff with respect to the terms,

                                                                         conditions,    opportunities,   compensation     and/or   privileges   of   her

                                                                         employment because of her race.

                                                                              56.      As a direct and proximate result of Defendant’s discriminatory

                                                                         and wrongful conduct, Plaintiff suffered damages, including but not limited

                                                                         to, loss of past and future income and employment benefits, outrage,

                                                                         humiliation, embarrassment, mental anxiety, emotional distress, and loss

                                                                         of professional reputation.
                                                                                                               11
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.12 Filed 08/17/21 Page 12 of 18




                                                                              WHEREFORE, Plaintiff respectfully requests that this Honorable

                                                                         Court enter a Judgment against Defendant in whatever amount is shown

                                                                         to be established by the proofs in this cause, together with exemplary

                                                                         damages, interest, costs, and reasonable attorneys’ fees.

                                                                                                   COUNT III
                                                                                  AGE DISCRIMINATION IN VIOLATION OF THE ADEA

                                                                               57. Plaintiff repeats and incorporates by reference each and every
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         paragraph of this Complaint.

                                                                               58. Defendant is an “employer” as that term is defined in the

                                                                         ADEA.

                                                                               59.   Pursuant to the ADEA, Defendant, as an employer, had a duty

                                                                         to Plaintiff not to terminate or otherwise discriminate against Plaintiff with

                                                                         respect to her employment, compensation, terms, conditions, or privileges

                                                                         of employment because of her age; or to limit, segregate, or classify

                                                                         Plaintiff for employment in any way which deprived or tended to deprive

                                                                         Plaintiff of employment opportunities or otherwise adversely affect the

                                                                         employment status of Plaintiff because of her age.

                                                                               60.   Defendant violated this duty to Plaintiff by, among other things,

                                                                         treating Plaintiff less favorably than similarly situated younger employees,

                                                                         terminating Plaintiff’s employment, refusing to hire, transfer, or place

                                                                         Plaintiff into positions for which she was qualified, and/or and otherwise
                                                                                                              12
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.13 Filed 08/17/21 Page 13 of 18




                                                                         discriminating against Plaintiff with respect to the terms, conditions,

                                                                         opportunities, compensation, and/or privileges of her employment

                                                                         because of her age.

                                                                               61.    Defendant’s discriminatory treatment and termination of

                                                                         Plaintiff because of her age was willful and deliberate.

                                                                               62.    As a direct and proximate result of Defendant’s intentional
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         violation of Plaintiff’s civil rights, as set forth in the ADEA, Plaintiff suffered

                                                                         damages, including but not limited to, loss of past and future income and

                                                                         employment benefits, outrage, humiliation, embarrassment, mental

                                                                         anxiety, emotional distress, and loss of professional reputation.

                                                                               WHEREFORE, Plaintiff respectfully requests this Court to enter its

                                                                         Judgment against Defendant for money damages in whatever amount is

                                                                         shown to be established by the proofs of this case, plus exemplary

                                                                         damages, liquidated and/or punitive damages, together with appropriate

                                                                         equitable and injunctive relief, and the imposition of attorney fees and costs.

                                                                                                  COUNT IV
                                                                                 AGE DISCRIMINATION IN VIOLATION OF THE ELCRA

                                                                              63.     Plaintiff repeats and incorporates by reference each and every

                                                                         paragraph of this Complaint as though fully set forth herein.




                                                                                                                 13
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.14 Filed 08/17/21 Page 14 of 18




                                                                              64.      At all times relevant herein, Plaintiff was an employee and

                                                                         Defendant satisfied the definition of an employer within the meaning of

                                                                         Michigan’s ELCRA, MCL §37.2101, et seq., as amended.

                                                                              65.      At all times relevant herein, under the ELCRA, Plaintiff had a

                                                                         right to employment free from discrimination based on her age.

                                                                              66.      Defendant violated Plaintiff's rights under the ELCRA by,
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         among other things, treating Plaintiff less favorably than similarly situated

                                                                         younger employees, terminating Plaintiff’s employment, refusing to hire,

                                                                         transfer, or place Plaintiff into positions for which she was qualified, and/or

                                                                         otherwise discriminating against Plaintiff with respect to the terms,

                                                                         conditions,    opportunities,   compensation    and/or    privileges   of   her

                                                                         employment because of her age.

                                                                              67.      As a direct and proximate result of Defendant’s discriminatory

                                                                         and wrongful conduct, Plaintiff suffered damages, including but not limited

                                                                         to, loss of past and future income and employment benefits, outrage,

                                                                         humiliation, embarrassment, mental anxiety, emotional distress, and loss

                                                                         of professional reputation.

                                                                              WHEREFORE, Plaintiff respectfully requests that this Honorable

                                                                         Court enter a Judgment against Defendant in whatever amount is shown




                                                                                                               14
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.15 Filed 08/17/21 Page 15 of 18




                                                                         to be established by the proofs in this cause, together with exemplary

                                                                         damages, interest, costs, and reasonable attorneys’ fees.

                                                                                                 COUNT V
                                                                                GENDER DISCRIMINATON IN VIOLATION OF TITLE VII

                                                                               68.   Plaintiff repeats and incorporates by reference each and every

                                                                         paragraph of this Complaint as though fully set forth herein.

                                                                               69.   At all times relevant to this action, Plaintiff was an employee
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         and Defendant was an employer within the terms of Title VII of the Civil

                                                                         Rights Act of 1964, as amended, 42 USC § 2000(e), et. seq.

                                                                               70.   Pursuant to Title VII, Defendant, as an employer, had a duty to

                                                                         Plaintiff not to terminate or otherwise discriminate against Plaintiff with

                                                                         respect to her employment, compensation, terms, conditions, or privileges

                                                                         of employment because of Plaintiff's gender; or to limit, segregate, or

                                                                         classify Plaintiff for employment in any way which deprived or tended to

                                                                         deprive Plaintiff of employment opportunities or otherwise adversely affect

                                                                         the employment status of Plaintiff because of her gender.

                                                                               71.   Defendant violated this duty to Plaintiff by, among other things,

                                                                         treating Plaintiff less favorably than similarly situated male employees,

                                                                         terminating Plaintiff’s employment, refusing to hire, transfer, or place

                                                                         Plaintiff into positions for which she was qualified, and/or otherwise

                                                                         discriminating against Plaintiff with respect to the terms, conditions,
                                                                                                              15
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.16 Filed 08/17/21 Page 16 of 18




                                                                         opportunities, compensation, and/or privileges of her employment

                                                                         because of her gender.

                                                                               72.    Defendant’s discriminatory treatment and its termination of

                                                                         Plaintiff because of her gender was willful and deliberate.

                                                                               73.    As a direct and proximate result of Defendant’s intentional

                                                                         violation of Plaintiff’s civil rights, as set forth in Title VII, Plaintiff suffered
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         damages, including but not limited to, loss of past and future income and

                                                                         employment benefits, outrage, humiliation, embarrassment, mental

                                                                         anxiety, emotional distress, and loss of professional reputation.

                                                                               WHEREFORE, Plaintiff respectfully requests this Court to enter its

                                                                         Judgment against Defendant for money damages in whatever amount is

                                                                         shown to be established by the proofs of this case, plus exemplary

                                                                         damages, punitive damages, together with appropriate equitable and

                                                                         injunctive relief, and the imposition of attorney fees and costs.

                                                                                                  COUNT VI
                                                                               GENDER DISCRIMINATION IN VIOLATION OF THE ELCRA

                                                                              74.     Plaintiff repeats and incorporates by reference each and every

                                                                         paragraph of this Complaint as though fully set forth herein.

                                                                              75.     At all times relevant herein, under the ELCRA, Plaintiff had a

                                                                         right to employment free from discrimination based on her gender.



                                                                                                                 16
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.17 Filed 08/17/21 Page 17 of 18




                                                                              76.      Defendant violated Plaintiff's rights under the ELCRA by,

                                                                         among other things, treating Plaintiff less favorably than similarly situated

                                                                         male employees, terminating Plaintiff’s employment, refusing to hire,

                                                                         transfer, or place Plaintiff into positions for which she was qualified, and/or

                                                                         otherwise discriminating against Plaintiff with respect to the terms,

                                                                         conditions,    opportunities,   compensation       and/or   privileges   of   her
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                         employment because of her gender.

                                                                              77.      As a direct and proximate result of Defendant’s discriminatory

                                                                         and wrongful conduct, Plaintiff suffered damages, including but not limited

                                                                         to, loss of past and future income and employment benefits, outrage,

                                                                         humiliation, embarrassment, mental anxiety, emotional distress, and loss

                                                                         of professional reputation.

                                                                              WHEREFORE, Plaintiff respectfully requests that this Honorable

                                                                         Court enter a Judgment against Defendant in whatever amount is shown

                                                                         to be established by the proofs in this cause, together with exemplary

                                                                         damages, interest, costs, and reasonable attorneys’ fees.

                                                                                                 DEMAND FOR JURY TRIAL

                                                                               Plaintiff, SELVIA M. HINES, by her attorneys, GASIOREK MORGAN,

                                                                         demands a trial by jury in this cause of action.




                                                                                                               17
                                                                       Case 2:21-cv-11904-GCS-DRG ECF No. 1, PageID.18 Filed 08/17/21 Page 18 of 18




                                                                                                            Respectfully submitted,

                                                                                                            GASIOREK MORGAN

                                                                                                            BY: /s/ Donald Gasiorek_________
                                                                                                            DONALD J. GASIOREK (P24987)
                                                                                                            Attorneys for Plaintiff
                                                                                                            30500 Northwestern Hwy, Suite 425
                                                                                                            Farmington Hills, MI 48334
                                                                                                            (248) 865-0001
                                                                         Dated: August 17, 2021             dgasiorek@gmgmklaw.com
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                                                             18
